Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1, 2, 4, 7, 8 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al (KR 2020-0008647A), hereinafter Shin.  (Applicant’s submitted prior art).
Regarding claim 1, Shin (Figures 2a, 5 and 8) teaches an electronic device comprising a cover glass 251a (para [0140]) through which electromagnetic waves are transmitted; a metal frame 204 having a metal rim 206 formed on side surfaces of the electronic device (Figure 4, para [0148]); an antenna module 210 configured to transmit or receive beamformed signals through a plurality of antenna elements (para [0152]); and a frame mold 310 made of a dielectric and disposed between the metal frame and the antenna module (para [0176] and [0186]), wherein a frame slot (Figure 8)(shown below) is formed in a lower portion of the metal frame so that the signals transmitted or received in the antenna module are radiated through the frame slot.

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Frame slot)][AltContent: textbox (Antenna)][AltContent: textbox (Metal rim)][AltContent: textbox (Frame mold)]
[AltContent: arrow]	
    PNG
    media_image1.png
    386
    394
    media_image1.png
    Greyscale

[AltContent: textbox (Cover glass)]


Regarding claim 2, as applied to claim 1, Shin (Figures 8 and 9) wherein the antenna module 314 is disposed perpendicular to a baseline of the electronic device, to radiate the beamformed signals in a forward direction of the electronic device through the frame slot while radiating the signals in a rearward direction of the electronic device through the cover glass (para [0182] to [0187]).
Regarding claim 4, as applied to claim 1, Shin (Figure 8) teaches that the cover glass 251a/351a comprises a front cover glass 352 disposed on a front surface of the electronic 
Regarding claim 7, as applied to claim 1, Shin (Figure 10) teaches that the antenna module 210/310/410 is a second antenna module disposed perpendicular to the baseline of the electronic device on another side surface of the electronic device, wherein the metal frame 204 configured as the metal rim 206/306 having a region partially overlapping the second antenna module in a lengthwise direction of the second antenna module operates as an antenna in a specific communication band, and wherein a frame slot (shown above) is formed in a lower portion of the metal frame to operate as an antenna in the specific communication band (para [0185], [0187] and [0211]).
Regarding claim 8, as applied to claim 7, Shin (para [0178], [0185], and [0187]) teaches that the frame mold 310 is formed inside the cover glass in a first region 301a where the frame slot (shown above) is formed, so as to support a lower portion of the antenna module 310, and wherein a beam coverage area by the antenna module extends to both sides in a perpendicular direction of the antenna module.
Regarding claim 17, as applied to claim 1, Shin (Figures 8 and 9, para [0176]) further teaches a camera module 321a disposed on the metal frame and having one or more image sensors, wherein the metal frame 301 having a slanted surface supporting the antenna module 314 has a predetermined height or more to reduce electromagnetic interference (EMI) by the antenna module, and wherein a dielectric mold is disposed between the metal frame having the slanted surface and the camera module.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 3, 5, 6 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Park (KR 2020-0023032 A). (Applicant’s submitted prior art).
Regarding claim 3, as applied to claim 1, Shin (Figure 8, para [0185] and [0187]) teaches the claimed invention wherein the antenna module 311 is configured to be coupled with a module bracket 314.
Shin fails to explicitly mention that the module bracket being tilted at a predetermined slant angle from a baseline of the electronic device, so as to radiate the beamformed signals in a forward direction of the electronic device through the frame slot while radiating the beamformed signals in a rearward direction of the electronic device through the cover glass.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the module bracket of Shin to be tilted at a predetermined slant angle from a baseline of the electronic device, as taught by Park, doing so would effective radiate the beamformed signals in a forward direction of the electronic device through the frame slot while radiating the beamformed signals in a rearward direction of the electronic device through the cover glass at a desired angle.
Regarding claim 5, as applied to claim 1, Shin (Figure 10) teaches the claimed invention wherein the antenna module 410 comprises a first antenna module configured to be coupled with a module bracket on one side surface of the electronic device; and a second antenna module 410 configured to be perpendicular to the baseline of electronic device on another side surface of the electronic device.
Shin does not explicitly mention that the first antenna module being tilted at a predetermined slant angle from the baseline of the electronic device.
Park (Figures 10a and 10b, para [0124] and [0125]) teaches a module bracket 1013 being tilted at a predetermined slant angle from a baseline of the electronic device 1000.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the module bracket of Shin to be tilted at a predetermined slant angle from a baseline of the electronic device, as taught by Park, doing so would effective radiate the beamformed signals in a forward direction of the electronic device 
Regarding claim 6, as applied to claim 5, Shin/Park teaches the claimed invention except explicitly mention that a beam peak in a rearward direction of the first antenna module coupled to the module bracket in the tilted state is greater than a beam peak in a rearward direction of the second antenna module perpendicularly formed.
It would have been an obvious matter of design choice to configure the a beam peak in a rearward direction of the first antenna module coupled to the module bracket in the tilted state to be greater than a beam peak in a rearward direction of the second antenna module perpendicularly formed in order achieve a desired radiation directivity to satisfy a predetermined design criteria.
Regarding claim 9, as applied to claim 7, Shin (Figure 8) teaches the claimed wherein the frame mold is formed inside the cover glass 351a in a second region where the frame slot is not formed, and disposed on an upper portion of the metal frame 306/301 disposed at a lower portion of the antenna module.
Shin does not explicitly mention that a beam coverage area by the antenna module is formed at one side in a perpendicular direction of the antenna module so as not to be blocked by the metal rim.
Park (Figures 10a and 10b, para [0123] and [0125]) teaches a frame mold 1019 inside a cover glass 1010 wherein a beam coverage area by the antenna module 1060 is formed at one side in a perpendicular direction of the antenna module so as not to be blocked by the metal rim.

Regarding claim 10, as applied to claim 1, Shin teaches the claimed invention wherein the antenna module is a first antenna module disposed perpendicularly on one side surface of the electronic device, and wherein the frame slot is exposed through a slot gap formed from a lower end portion of the first antenna module to one end portion of the metal frame, so as not to be blocked by the first antenna module.
Shin does not explicitly mention that the antenna module is tilted at a predetermined angle from a perpendicular line of the electronic device.
Park (Figures 10a and 10b, para [0124] and [0125]) teaches an antenna module 1060 being tilted at a predetermined slant angle from a perpendicular line of the electronic device 1000.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the module bracket of Shin to be tilted at a predetermined slant angle from a perpendicular line of the electronic device, as taught by Park, doing so would effective radiate the beamformed signals in a forward direction of the electronic device through the frame slot while radiating the beamformed signals in a rearward direction of the electronic device through the cover glass at a desired angle.

Shin does not explicitly mention that an upper end portion of the metal frame is located lower than a center portion of the antenna module.
Park (Figures 10a and 10b) teaches an electronic device comprising a bezel or frame 1015, wherein the upper end portion of the frame is located lower than a center portion of the antenna module 1060.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the electronic device of Shin such that the upper end portion of the metal frame is located lower than a center portion of the antenna module, as taught by Park, doing so would limit the radiation emitting from the antenna radiation from being blocked by the frame.
Regarding claim 12, as applied to claim 1, Shin teaches the claimed invention wherein the antenna module is disposed perpendicular to the baseline of the electronic device.
Shin does not explicitly mention that an upper end portion of the metal frame is located lower than a center portion of the antenna module by a predetermined interval or more, so that a peak of a radiation pattern by the antenna module in a perpendicular direction is arranged at the center portion.
Park (Figures 10a and 10b) teaches an electronic device comprising a bezel or frame 1015, wherein the upper end portion of the frame is located lower than a center portion of the antenna module 1060.

Regarding claim 13, as applied to claim 1, Shin teaches the claimed invention wherein the antenna module is disposed perpendicular to the baseline of the electronic device.
Shin does not explicitly mention that the antenna module is offset from a center line of the electronic device in a perpendicular direction so as to alleviate a phenomenon that a beam coverage area by the antenna module is blocked by the metal frame.
Park (Figures 10a and 10b) teaches an electronic device comprising a bezel or frame 1015, wherein the antenna module 1060 is offset from a center line of the electronic device in a perpendicular direction so as to alleviate a phenomenon that a beam coverage area by the antenna module is blocked by the metal frame.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the electronic device of Shin such that the antenna module is offset from a center line of the electronic device in a perpendicular direction so as to alleviate a phenomenon that a beam coverage area by the antenna module is blocked by the metal frame, as taught by Park, doing so would limit a beam coverage area emitting from the antenna module from being blocked by the metal frame.


Shin does not explicitly mention that the antenna module with being tilted from a perpendicular line of the electronic device by a predetermined angle, and wherein the predetermined angle is determined in a manner that a beam coverage area by the antenna module is not blocked by the metal rim.
Park (Figures 10a and 10b) teaches an electronic device comprising a bezel or frame 1015, wherein the antenna module 1060 is being tilted from a perpendicular line of the electronic device by a predetermined angle.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the electronic device of Shin such that the antenna module is being tilted from a perpendicular line of the electronic device by a predetermined angle, as taught by Park, doing so would limit a beam coverage area emitting from the antenna module from being blocked by the metal rim.
Regarding claim 15, as applied to claim 14, Shin (Figure 8, para [0185] and [0187]) teaches that the frame slot is exposed through a slot gap having a predetermined width or more and formed from a lower end portion of the antenna module to one end portion of the metal frame, so as not to be blocked by the antenna module.  Park (Figures 10a and 10b) teaches that the metal frame is disposed on a lower portion of the antenna module.
Regarding claim 16, as applied to claim 1, Shin teaches the claimed invention wherein the antenna module is configured to be coupled with a module bracket.

Park (Figure 11b, para [0131] and [0132]) teaches an antenna module 1160 being tilted from the baseline of the electronic device by a predetermined slant angle, on one side surface of the electronic device, so as to radiate the beamformed signals through the cover glass, and wherein the module bracket 1140 is configured to be mounted on a slanted surface 1145 of the metal frame corresponding to a case, so as to dissipate heat generated by active components of the antenna module while supporting the antenna module.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the electronic device of Shin such that the antenna module is being tilted from the baseline of the electronic device by a predetermined angle, as taught by Park, doing so would limit a beam coverage area emitting from the antenna module from being blocked by the metal rim.
5.	Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Kim et al (KR 10-2019-0133961A), hereinafter Kim. (Applicant’s submitted prior art).
Regarding claim 18, as applied to claim 1, Shin (Figures 8 and 10) teaches the claimed invention wherein the antenna module 410 includes a first antenna module and a second antenna module disposed on different side surfaces of the electronic device, and wherein a 
Shin does not explicitly mention that the antenna module comprises a dielectric carrier disposed to be mounted on the module bracket; and at least one substrate disposed on an upper portion of the dielectric carrier.
Kim (Figures 5a and 5b, para [0041] and [0098]) teaches an electronic device comprising an antenna module comprises a dielectric carrier 340 disposed to be mounted on the module bracket; and at least one substrate 390 disposed on an upper portion of the dielectric carrier 340.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the electronic device of Shin such that the antenna module comprises a dielectric carrier disposed to be mounted on the module bracket; and at least one substrate disposed on an upper portion of the dielectric carrier, as taught by Kim, doing so would provide additional support for stability.
Regarding claim 20, as applied to claim 18, Shin (Figure 10, para [0169]) teaches that first and second antenna modules being spaced a predetermined distance apart and configured to emit signals through a rear surface of the electronic device.  
It would have been an obvious matter of design choice to provide a third antenna module disposed with being spaced a predetermined distance apart from the first antenna module or the second antenna module in order to provide enhanced coverage.
6.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Kim, and further in view of Park.

Shin/Kim, however, fails to further teach that the transceiver circuit configured to transmit or receive a first signal through the first antenna module and a second signal through the second antenna module; and a baseband processor operatively coupled to the transceiver circuit, and configured to perform multiple input/output (MIMO) through the first signal and the second signal transmitted or received through the transceiver circuit.
Park (para [0041] and [0101]) teaches an electronic device comprising a transceiver circuit configured to transmit or receive a first signal through the first antenna module and a second signal through the second antenna module; and a baseband processor operatively coupled to the transceiver circuit, and configured to perform multiple input/output (MIMO) through the first signal and the second signal transmitted or received through the transceiver circuit.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the electronic device of Shin/Kim with a transceiver circuit configured to transmit or receive a first signal through the first antenna module and a second signal through the second antenna module; and a baseband processor operatively coupled to the transceiver circuit, and configured to perform multiple input/output (MIMO) through the first signal and the second signal transmitted or received through the transceiver circuit, as taught by Park, doing so would enable the electronic device of Shin/Kim the capability to communicate in multiple modes.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Moon et al (WO 2020/040499) discloses an electronic device comprising an antenna module positioned at an angle relative to the baseline of the electronic device.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOANG V NGUYEN/Primary Examiner, Art Unit 2845